Case 2:01-cv-06049-MSG Document 261 Filed 05/03/21 Page 1 of 4

iN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

April 28, 2021

TO: Kate Barkman, Clerk
601 Market St.
Room 2609
Phila. Pa. 18106-1797

FROM: Robert Wharton
AY-6874
1200 Mokychic Dr.
Collegeville, Pa. 19426

RE: Robert Wharton v. Donald T. Vaughn,
No. 01-6049

Dear Clerk:

Please find enclosed for filing in the above captioned matter three(3)
copies of a Notice of Appeal (one for the court and each party) and
unsworn declaration of mailing.

As | have already been granted in forma pauperis status, | am not

obligated, per FRCP 24(a)(3), to file an in forma pauperis statement
with the Notice of Appeal.

ALA.

Robert Wharton
Case 2:01-cv-06049-MSG Document 261 Filed 05/03/21 Page 2 of 4

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

ROBERT WHARTON,
APPELLANT, ; CIVIL ACTION
v.
DONALD T. VAUGHN, et. ai. : NO. 01-6049
RESPONDENTS. E JUDGE MITCHELL S.GOLDBERG

NOTICE OF APPEAL

Notice is hereby given that Robert Wharton, Appellant, in the above captioned case,
hereby appeals to the United States Court of Appeals for the Third Circuit from an Order of the
United States District Court entered on April 1, 2021, denying recusal.

Bhd but,

Robert Wharton, Pro se
AY-6874

1200 Mokychic Dr.
Collegeville, Pa. 19426

Dated: April 28, 2021
Case 2:01-cv-06049-MSG Document 261 Filed 05/03/21 Page 3 of 4

DECLARATION OF ROBERT WHARTON

PURSUANT TO 28 U.S.C. §1746

 

|, Robert Wharton, hereby verify under penalty of perjury under the laws of
the United States of America, that the foregoing Notice of Appeal has been sent
to the clerk of the United States District Court-Eastern District, signed cash slip
attached, via first class mail on this date.

ast

Robert Wharton, Pro se
AY-6874

1200 Mokychic Dr.
Collegeville, Pa. 19426

Dated: April 28, 2021
 

 

caps fone Document 261 Filed 05/03/21 Page 4 of 4
A CELF CORRECTIONS wey eae 1 $000.71°
(200 Me - INMATE MAI ne

“age t Leta ee eee 4
| Sh KKay ye bs

 

iSifeei vse Cos elellallapial! ppp iiagltdelpielil
